Per Curiam. This cause having been set for hearing before the Commissioner of the Court of Claims, the Court finds: 1. That on June 1, 1976, an Order was entered by the Court of Claims denying the claim of Alice Taylor Clark, mother of Mary Cornelia Clark, victim (minor), for reimbursement under the Illinois Crime Victims Compensation Act, (Ill.Rev.Stat., 1975, Ch. 70, Pars. 71, et seq.). 2. That a hearing was set for October 13, 1976, at Claimant’s request. 3. That Claimant failed to appear for the hearing on October 13, 1976. Wherefore It Is So Ordered: 1. That, for failure to appear and substantiate, Claimant’s application for benefits under the Crime Victims Compensation Act is hereby denied; 2. That the Order of the Court of Claims of the State of Illinois hereby stands as final judgment in this case.